

115 HRES 988 IH: Recognizing the importance of diversity in science, technology, engineering, and mathematics, acknowledging a necessity to increase diversity and representation within physics, and expressing support for the American Physical Society Bridge Program for its work toward increasing the number of underrepresented minorities earning physics doctoral degrees.
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 988IN THE HOUSE OF REPRESENTATIVESJuly 11, 2018Mr. Castro of Texas (for himself and Mrs. Comstock) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the importance of diversity in science, technology, engineering, and mathematics,
			 acknowledging a necessity to increase diversity and representation within
			 physics, and expressing support for the American Physical Society Bridge
			 Program for its work toward increasing the number of underrepresented
			 minorities earning physics doctoral degrees.
	
 Whereas increased diversity in science, technology, engineering, and mathematics (STEM) fields brings broader experiences, expertise, ideas, and creativity to problem solving and research;
 Whereas the National Science Foundation (NSF) has made increasing diversity in STEM a priority; Whereas increasing diversity in STEM begins with improving educational opportunities for underrepresented minorities (URMs) to create the next generation of leaders facing future scientific challenges;
 Whereas there is a representation gap problem in physics among URMs, with African Americans, Hispanic Americans, and Native Americans earning 11 percent of United States physics bachelor’s degrees, but only 6 percent of physics Ph.D.s;
 Whereas this representation gap could be closed with the addition of 30 more Ph.D.s awarded to URMs each year; Whereas the American Physical Society (APS) Bridge Program, which was established with support from the NSF Directorate for Education & Human Resources Division of Human Resource Development, Directorate for Mathematical and Physical Sciences Divisions of Physics and Materials Research, and other programs, was created to solve this problem by connecting promising URMs not admitted to graduate school with a system of support;
 Whereas the APS Bridge Program is a national effort with a network of more than 160 participating universities and research institutions in 38 States that have admitted more than 150 students since its inception in 2013;
 Whereas the APS Bridge Program is on track to close the representation gap in physics by placing over 30 students each year since 2016 in support programs and physics graduate programs, maintaining a retention rate of 88 percent, 29 percentage points higher than the national average; and
 Whereas the APS Bridge Program advances the NSF goal of broadening participation by increasing representation in physics, and serves as a model for successful graduate education for URMs in other science disciplines: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the value of the American Physical Society Bridge Program;
 (2)supports increasing diversity in the science, technology, engineering, and mathematics (STEM) fields and closing the representation gap; and
 (3)encourages continued Federal investments in higher education programming. 